USCA11 Case: 20-13138      Date Filed: 11/23/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13138
                   ____________________

WISSAM TAYSIR HAMMOUD,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:19-cv-02541-JDW-TGW
                   ____________________
USCA11 Case: 20-13138        Date Filed: 11/23/2022     Page: 2 of 2




2                      Opinion of the Court                20-13138

Before WILSON, JILL PRYOR, and HULL, Circuit Judges.
PER CURIAM:
        Petitioner-Appellant Wissam Hammoud appeals the district
court’s denial of his 28 U.S.C. § 2255 motion to vacate his 18 U.S.C.
§ 924(c) conviction on Count Five in light of United States v. Davis,
139 S. Ct. 2319 (2019). The district court denied Hammoud’s mo-
tion, finding his claim was procedurally defaulted. Alternatively,
the district court concluded that his Davis claim failed on the mer-
its.
      After careful review and with the benefit of oral argument,
we find no reversible error in the district court’s denial of Ham-
moud’s motion to vacate his sentence.
      AFFIRMED.